                                            Case 3:20-cv-04046-SI Document 29 Filed 10/29/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JEAN M BORRELLI,                                   Case No. 20-cv-04046-SI
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING DEFENDANT
                                   9             v.                                         CUTERA’S MOTION TO DISMISS
                                  10     CUTERA, INC.,                                      Re: Dkt. No. 16
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On August 18, 2020, defendant Cutera, Inc. (“Cutera”) filed the instant motion to dismiss

                                  14   the complaint of plaintiff Jean M. Borrelli, A.P.N., Ltd., doing business as “Medical Aesthetics,

                                  15   Ltd.” (“Medical Aesthetics”). Dkt. No. 16. Pursuant to Local Rule 7-1(b) the Court finds the motion

                                  16   is appropriate to be decided on the papers and vacates the October 30, 2020 hearing. The Court

                                  17   GRANTS defendant’s motion and leave to amend is GRANTED.

                                  18          Plaintiff is a small medical spa owned and operated in Chicago, Illinois. Dkt. No. 1 ⁋ 5.

                                  19   Plaintiff purchased two medical laser devices from defendant: the Enlighten and the TruSculpt. The

                                  20   complaint alleges defendant advertised Enlighten as a laser to be used for tattoo removal, treatment

                                  21   of hyper pigmentation, the “Pico Genesis” procedure to improve skin quality and texture, wrinkle

                                  22   reduction and removal, pore size reduction, and more. Dkt. No. 1 ⁋ 16. While the TruScuplt was

                                  23   allegedly advertised to plaintiff as a means to “melt fat from a person’s body, make them appear

                                  24   noticeably thinner, and ‘take control of every curve – big or small.’” Dkt. No. 1 ⁋ 3.

                                  25          Plaintiff alleges both machines were purchased based on various representations made by

                                  26   defendant that proved false when the machines were put into use. Dkt. No. 1 ⁋⁋ 2-3.

                                  27          With respect to the Enlighten, plaintiff alleges:

                                  28
                                            Case 3:20-cv-04046-SI Document 29 Filed 10/29/20 Page 2 of 3



                                               The Enlighten delivered to Medical Aesthetics was a lemon. From the beginning, the
                                   1           Enlighten would consistently malfunction, shut down and display “error codes,” and
                                               require big-ticket repairs. Cutera attempted to repair the Enlighten at times but,
                                   2           invariably, the repairs were insufficient or the Enlighten would quickly break down
                                               again. The Enlighten never consistently worked correctly…By charging for service
                                   3           and repair assistance, Cutera makes money not only on the sale of the laser device,
                                               but also through the lucrative repair service industry of its defective products.
                                   4
                                       Dkt. No. 1 ⁋⁋ 22-29. Plaintiff further alleges it was induced into purchasing “Cutera bucks” with
                                   5
                                       the Enlighten that were ultimately “worthless” and Cutera “knew [them] to be worthless.” Dkt. No.
                                   6
                                       1 ⁋⁋ 40, 71.
                                   7
                                               For the TruSculpt, plaintiff alleges Cutera represented
                                   8
                                               the TruSculpt’s fat reduction results could be achieved in as little as three treatments.
                                   9           In fact, these statements were not true…Cutera made the bogus representations about
                                               the TruSculpt’s efficacy on fat reduction in printed marketing materials, online
                                  10           through websites and emails, in-person during the ‘educational seminars’ Cutera
                                               hosted around the country… Cutera knew its claims regarding the TruSculpt’s fat
                                  11           melting and fat controlling abilities were false and misleading and recklessly
                                               continued to aggressively market the TruSculpt to med-spas like Medical Aesthetics.
                                  12
Northern District of California




                                       Dkt. No. 1 ⁋⁋ 44-47.
 United States District Court




                                  13
                                               Plaintiff filed the complaint on June 18, 2020, alleging ten causes of action. On August 18,
                                  14
                                       2020, defendant moved to dismiss claims 3, 4, 5, 8, 9, and 10. Dkt. No. 16. In plaintiff’s opposition,
                                  15
                                       plaintiff agreed claims 4, 5, 9, and 10 should be dismissed because Illinois law applies, and these
                                  16
                                       causes of action were plead under California law. Dkt. No. 26 at 71. Thus, the only remaining two
                                  17
                                       causes of action for the Court to consider are 3 and 8 – claims brought under Illinois Consumer
                                  18
                                       Fraud and Deceptive Business Practices Act (“ICFDBP”).
                                  19
                                               Defendant argues plaintiff’s third and eighth causes of action are based in fraud and therefore
                                  20
                                       FRCP 9(b)’s heightened pleading standard applies. Dkt. No. 16 at 14-15. In response, plaintiff
                                  21
                                       argues (1) defendant “exaggerates” the requirements of FRCP 9(b) and (2) the complaint need not
                                  22
                                       plead fraud with heighted particularity because the ICFDBP can be alleged as unfair and/or
                                  23
                                       deceptive. Id. at 6.
                                  24
                                               Plaintiff’s complaint, as plead, alleges fraud. If plaintiff wishes to bring claims based on
                                  25
                                       “unfair” practices, then plaintiff must breakout and make clear what it claims is unfair, and therefore
                                  26
                                  27
                                               1
                                  28            For ease of reference, page number citations refer to the ECF branded number in the
                                       upper right-hand corner of the page.
                                                                                        2
                                            Case 3:20-cv-04046-SI Document 29 Filed 10/29/20 Page 3 of 3




                                   1   falls outside of FRCP 9(b) and what it alleges is deceptive. With respect to the allegedly deceptive

                                   2   practices, the heighted pleading standard applies and plaintiff does not meet that burden. For

                                   3   example, the complaint refers to various meetings, dinners, and representations made by Cutera

                                   4   employees but gives no information regarding when these representations were made, who

                                   5   specifically made them, or who they were made to.

                                   6          As such, the 3rd and 8th causes of action are hereby DISMISSED without prejudice. Further,

                                   7   the 4th, 5th, 6th, and 9th causes of action are dismissed WITH prejudice. Any amended complaint

                                   8   shall be filed on or before November 20, 2020.

                                   9

                                  10

                                  11          IT IS SO ORDERED.

                                  12   Dated: October 29, 2020
Northern District of California
 United States District Court




                                  13                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  14                                                    United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
